DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,925,675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes an intraoperative optical imaging system for imaging a target during a medical procedure, the intraoperative optical imaging system comprising: an optical assembly comprising moveable zoom optics and moveable focus optics and having an aperture;  a zoom actuator for positioning the zoom optics; a focus actuator for positioning the focus optics; a controller for controlling the zoom actuator and the focus actuator in response to received control input; and a camera for capturing an image of the target from the optical assembly, each of the zoom optics and the focus optics comprising a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyor system operably coupled with the zoom actuator and the focus actuator is for respectively controlling positioning the zoom optics and the focus optics, at least one of the zoom actuator and the focus actuator comprising at least one of a shape-changing material and a smart material, and the optical imaging system configured to automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided.
Charles [US 2014/0005484 Al] discloses a surgical device includes a plurality of cameras integrated therein [See Charles, Abstract]. The view of each of the plurality of cameras can be integrated together to provide a composite image [See Charles, Abstract]. A surgical tool that includes an integrated camera may be used in conjunction with the surgical device [See Charles, Abstract]. The image produced by the camera integrated with the surgical tool may be associated with the composite image generated by the plurality of cameras integrated in the surgical device [See Charles, Abstract]. The position and orientation of the cameras and/or the surgical tool can be tracked, and the surgical tool can be rendered as transparent on the composite image [See Charles, Abstract]. A surgical device may be powered by a hydraulic system, thereby reducing electromagnetic interference with tracking devices [See Charles, Abstract]. In accordance with another aspect, a surgical visualization system comprises a binocular viewing assembly comprising a housing and a pair of eyepieces, said eyepieces configured to provide a view of at least one display disposed in the housing; an optical assembly disposed on the binocular viewing assembly, the optical assembly configured to 
FIG. 1 shows one embodiment of a surgical visualization system [See Charles, 0198]. As illustrated, the system 1 includes a base 3 from which two articulating arms 5 and 7 extend [See Charles, 0198]. The first articulating arm 5 has mounted to its distal end a viewing platform 9 [See Charles, 0198]. The viewing platform may include two oculars 11 and be configured similarly to a standard surgical microscope viewing platform [See Charles, 0198]. In some embodiments, however, unlike a conventional surgical microscope or a head mounted display the viewing platform 9 is not a direct view devices where the surgeon or other user sees directly through the platform, e.g., an aperture in the platform [See Charles, 0198]. As discussed in more detail below, the viewing platform 9 may include displays which received signals from cameras which the surgeon or user employs to view the surgical site [See Charles, 0198]. In some embodiments, cameras can be mounted to the viewing platform 9 and the cameras can be configured to provide imagery of the surgical site [See Charles, 0198]. 
FIG. 14 illustrates a block diagram of an example surgical system 370 comprising an imaging surgical system 372, a display system 374, and a user interface 376 [See Charles, 0289]. The surgical system 370 can be used to visualize a surgical site using multiple cameras 378a and/or 378b associated with a retractor 380, a surgical tool 382, and/or auxiliary cameras [See Charles, 0289]. Visual information can be presented to a surgeon using the display system 374 to provide visual feedback to the surgeon to enable the surgeon to control the surgical tool 382 using the user interface 376 and/or the tool control 377 [See Charles, 0289]. The imaging 
In some embodiments, the optical system 53 can have a relatively constant F-number [See Charles, 0375]. This can be accomplished, for example, by varying the focal length and/or aperture of the system based on working distance and/or magnification [See Charles, 0375]. In one embodiment, as the focal length changes, the eye paths can move laterally apart (or together), the prisms 54 can rotate to provide an appropriate convergence angle, and the 
Charles fails to explicitly disclose each of the zoom optics and the focus optics comprising a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism.
Zaifrani et al. (Hereafter, "Zaifrani") [US 2010/0097498 Al] discloses a camera having an optic axis and comprising: a lens having a lens optic axis; a platform to which the lens is mounted; a guide track to which the platform is mounted and along which the platform is moveable; wherein the guide track is rotatable between a first position in which the optic axis of the lens substantially coincides with the camera optic axis and a second position in which the lens optic axis does not coincide with the camera optic axis [See Zaifrani, Abstract]. The AF lens and the zoom lens are generally mounted to first and second platforms respectively, referred to for convenience as AF and zoom platforms, of a lens transport system so that the optic axes of the AF and zoom lenses are coincident along a common camera optic axis [See Zaifrani, 0004]. A suitable motor or actuator comprised in the transport system moves the zoom and AF platforms to position the zoom and AF lenses in various desired telephoto and wide-angle configurations and provide the camera with zoom and focusing functions for imaging a scene [See Zaifrani, 0004]. An aspect of some embodiments of the invention relates to providing a camera comprising a new lens transport system having a zoom platform and/or an AF platform for moving and positioning a zoom lens and/or an AF lens respectively comprised in the camera [See Zaifrani, 0005]. An aspect of some embodiments of the invention relates to providing a lens transport system, hereinafter a "foldaway transport system", having a zoom lens comprised in a platform, a zoom lens platform, that is mounted to at least one guide rail along which the zoom lens platform is moveable [See Zaifrani, 0008]. When the zoom lens is not in use, the zoom lens platform and the at least one guide rail are folded optionally into the body 
Camera 20 comprises a camera aperture 21 formed in casing 32 through which light from a scene being imaged by camera 20 enters casing 32 and a suitable optical system represented by a focusing lens 22 and having an optic axis 23 that focuses the light on a photosurface 24, such as a CCD or CMOS photosurface [See Zaifrani, 0039]. Focusing lens 22 is optionally mounted to a suitable AF platform (not shown) moveable along optic axis 23 [See Zaifrani, 0039]. Any of various moveable platforms known in the art may be used in the practice of the invention for mounting focusing lens 22 [See Zaifrani, 0039]. A controller 25 comprised in camera 20 controls the position of the AF platform to focus light from a scene being imaged by camera 20 onto photosurface 24 [See Zaifrani, 0039]. Controller 25 (FIG. 1A) controls the voltage configurations and thereby vibrations in friction nub 68 to apply force to guide rails 46 that operate to move and position zoom platform 42 and therefore zoom lens 26 along the guide rails [See Zaifrani, 0048]. The controller controls position of zoom platform 42 to selectively provide desired wide angle or telephoto imaging of a scene [See Zaifrani, 0048]. For a given wide angle or telephoto position of zoom platform 42 and thereby zoom lens 26, the controller controls position of the AF platform to which focusing lens 22 (FIG. 1A) is mounted 
Zaifrani fails to explicitly disclose a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, and the conveyer system comprising a conveyor belt mechanism.
Dickinson [US 2016/0205358 Al] discloses methods, systems, and devices are disclosed for image and/or video acquisition and distribution of individuals at large events [See Dickinson, Abstract]. In one aspect, an imaging service system includes image and/or video capture devices including a camera, a multiple-axis positioning system to mechanically secure and pan and tilt the camera, and motion control modules, in which the image and/or video captured devices are arranged in an event venue to capture images and videos of attendees at an event corresponding to an occurrence of the event, a trigger module communicatively coupled to the image and/or video capture devices to send a signal to some or all of the image and/or video 
Dickinson fails to explicitly disclose each of the zoom optics and the focus optics comprising a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism.
Perreault [US 2009/0128926 A1] discloses an imaging apparatus comprises an image pickup and a lens [See Perreault, Abstract]. A shape memory actuator is coupled to the lens and configured to move the lens relative to the image pickup [See Perreault, Abstract]. In one embodiment, the imaging apparatus 10 includes a Z-actuator system 18 coupled to the zoom lens 14 and configured to move the zoom lens 14 along an axis Z relative to the image pickup 16 [See Perreault, 0031]. The Z-actuator system 18 may comprise at least one actuator comprised of a shape memory material (i.e., a shape memory actuator) [See Perreault, 0031]. The imaging apparatus 10 may also include an F-actuator system 20 coupled to the focus lens 12, and configured to move the focus lens 12 along an axis F relative to the image pickup 16 [See Perreault, 0031]. In one embodiment, the F-actuator system 20 may also comprise at least one actuator comprised of a shape memory material [See Perreault, 0031]. As illustrated, the axis F and the axis Z are aligned in order to focus an image through the zoom lens 14 and the focus lens 12 onto the image pickup 16 [See Perreault, 0031].
Perreault fails to explicitly disclose each of the zoom optics and the focus optics comprising a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism.
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482